On Rehearing.
SOMMERVILLE, J.
This is a petitory action wherein plaintiff claims some 69 squares, or parts of squares, of ground in the city of New Orleans, which at one time belonged to Denis Cronan, and which he claims to have bought from the grandchildren of said Denis Cronan.
These grandchildren trace their title through their mother, Mrs. Mary Ann Cronan, widow of Alfred Texier. The said Mrs. Mary A. Texier acquired title from William S. Benedict February 2, 1883. And William S. Benedict acquired title from Denis Cronan January 3, 1871. It thus appears that the title to the property was in the name of William S. Benedict at the time of the death of Denis Cronan and his wife; and he subsequently transferred title, for a valuable consideration to Mrs. Mary Ann Texier, the daughter of Mr. and Mrs. Denis Cronan.
Defendant sets up title from the state of Louisiana under Act No. 82 of 1884; the state having become the owner of 9 of the 69 squares or plots of ground, which had been assessed to Denis Cronan, and sold or forfeited to the state for the taxes of several years during the time that the title was in the name of W. S. Benedict. The evidence shows that the state made title, under Act No. 82 of 1884, to Percy S. Benedict of hot only the 9 squares which had been assessed to Denis Cronan and sold or forfeited to the state for delinquent taxes, but also for the other 60 squares, making 69 squares in all.
June 18, 1895, William S. Benedict and Percy S. Benedict joined in an act of sale to John Spansel. John Spansel sold to the New Orleans & Western Railroad Company, and the railroad company made an exchange with and a transfer to the defendant in this suit.
The record does not disclose why William S. Benedict was a party to the sale to John Spansel. He had sold the property to Mrs. Mary Ann Cronan, wife of Alfred Texier, February 2, 1883, and therefore had no interest in the property at the time of the sale by the Benedicts to John .Spansel.
It may have been that the property stood in the name of William S. Benedict and Percy S. Benedict at different times for the benefit of their clients, and that they had no real interest in the property. It appears from the record that Denis Cronan died in 1872, and his widow died in 1879. William S. Benedict transferred the property to Mrs. Mary Ann Texier, the heir of Mr. and Mrs. Denis Cronan, and her succession was formally opened in that same year; William S. Benedict appearing as the attorney for her heirs.
In the act of sale June 18, 1895, from William S. Benedict and Percy S. Benedict to John Spansel, the heirs of Mrs. Mary Ann Cronan Texier appeared and intervened therein in the following language:
“Which interveners declared that they do by these presents renounce in favor of John Spansel, the purchaser herein, any interest which they have or may have against the property herein conveyed, hereby joining the present vendors, if need be, in the sale of the said property.”
Almost 10 years thereafter, June 16, 1905, the same last-named heirs sold this same property to plaintiff: and this petitory action was filed June 17,1905, just one day less than 10 years after the sale by said heirs to Spansel.
A more complete statement of the cause *282will be found in the original opinion herein.'
All of the acts of sale hereinbefore referred to were regularly deposited and indorsed in the office of the register of conveyances for the parish of Orleans; but the register failed to inscribe on his record the appearance and intervention of the Texier heirs, their renunciation, and the fact that they joined with the vendors, W. S. Benedict and Percy S. Benedict, in the sale of said property to Spansel, as the law required him to do.
Plaintiff contends that the failure to register the renunciation and transfer by the Texier heirs rendered such renunciation and transfer null and void as to him; that he bought in ignorance and without notice of such renunciation and transfer; and that he has therefore a valid title from the Texier heirs.
[5]' Article 2266 of the Civil Code provides:
“All sales, contracts and judgments affecting immovable property, which shall not be so recorded, shall be utterly null and void, except between the parties thereto. The recording may be made at any time, but shall only affect 'third persons from the time of the recording.
“The recording shall have effect from the time the act is deposited in the proper office, and indorsed by the proper officer.”
[6] It is argued by plaintiff that the last paragraph in the above-quoted article has no reference to the parish of Orleans, but refers exclusively to the parishes outside of Orleans, and that'the mere depositing of the act of sale or transfer in the office of the register of conveyances is without effect, unless said act is registered or recorded; or that an extract from said act shall have been registered or recorded showing the date of the act and the place where it was passed, the names, surnames, and qualities of the contracting parties, and the description of the immovable property which has been transferred, with all necessary details; and that, as the names of the Texier heirs were not registered or recorded as the contracting parties, he bought without notice of such transfer by them to Spansel. ,
[7] Section 3 of chapter 6 of the Civil Code is entitled, “Of registry,” and embraces articles 2251 to 2266, inclusive. Articles 2251 to 2254 contain the law with reference to registry in the parishes outside of Orleans; articles 2255 to 2263, inclusive, contain the law with reference to recordation or registry in the city of New Orleans; and articles 2264 to 2266, inclusive, contain the law which is common to all the parishes throughout the state. It therefore follows that the last paragraph of article 2266 has application in the city of New Orleans.
[8] The registry of which section 3 of chapter 6 of the Civil Code treats will be understood in its usual and ordinary sense; and registry is defined to be “the act of recording or writing in the register, or depositing in the place of public records.” And we find that the legislators have used the words “to deposit,” “to register,” and “to record,” in some instances, to denote a recording, or writing, or depositing as interchangeable words, meaning the same thing.
The registry of a deed is the only statutory method of giving notice of the change of property by means of a conveyance, and it is also the only statutory mode of giving effect and operation to such deed as to any person or persons, except the vendor and vendee and their heirs; and it seems to be the general current of authority that, when the document is lodged in the proper office, the recordation exists — is done — and we have so held with reference to the deposit of deeds in the parishes outside of Orleans.
This is the first occasion presented for a decision as to the effect, without actual registering by the register, of a deed deposited in the office of the register of conveyances in the city of New Orleans.
Prior to the adoption of the Civil Code of 1870, recordation of conveyances in the parishes outside of Orleans took effect from the date of the deposit of the act in the office *284of the parish recorder; but in New Orleans such conveyances, apparently, took effect only from the date of actual registry. Such discrimination, if it existed, was abolished, and the law was made uniform by the Civil Code of 1870.
Act No. 42 of 1890, p. 34, relative to notaries public for the parish of Orleans, contains no reference to registry; and it does not purport to amend or repeal any article of the Civil Code.
Notaries in the parish of Orleans have always kept and preserved in their offices and under their custody the originals of all authentic acts executed before them; and the registry of such acts does not appear to have been required until the year 1827. Act No. 42 of 1890 makes this custom a duty, and provides that every notary shall cause such acts to be bound in separate volumes for each year, with complete indexes attached to each volume; and it penalizes the failure of the notary to cause his acts to be so bound and indexed. Such a statute can hardly be construed- as repealing, by implication, the registry laws of the state, as set forth in the Civil Code. It may be added that it is now, and has long been, the practice of many notaries in New Orleans to deposit their original acts temporarily with the register of conveyances for recordation. The act in question and several other acts of sale offered in evidence were so deposited, as appears from the certificates of the register of conveyances on said acts. It is our opinion that the deposit by the notary of an act of transfer in the office of the register of conveyances has effect as to third persons. This is the law of every other parish of the state of Louisiana', as we have frequently held; and it is and has been the law with reference to the city of New Orleans since 1870.
[9] We have remarked with reference to the section of the Civil Code entitled, “Of registry,” that it may be divided into three parts: (1)' relating to the law applicable to. parishes outside of Orleans; (2) relating to the law in the city of New Orleans; and (3) relating to the law common to all the parishes in the state. We have also remarked upon the use of the words “to register,” “to record,” and “to deposit” as having been used indifferently, as if they were synonyms. We further remark that the word “deposit” does not necessarily mean a permanent deposit. This word is not usually employed, except when the thing is intended to remain with the depositary for some time, and when the deposit is made for some specific object beyond that of mere inspection or examination. For instance, it is made the duty of every master or commander of a ship or vessel belonging to the citizens of the United States, on his arrival at a foreign port, to deposit his register, etc. Such a deposit carries with it something more than a mere delivery of the papers to the consul for redelivery in a few hours. To deposit may or may not mean a permanent disposition of the thing placed or deposited. It may mean a mere temporary disposition or placing of a thing. So that, when a notary public in the city of New Orleans is required to deposit his act of conveyance with the register of conveyances, it means that he shall make a mere temporary disposition of the act for the purpose of having it indorsed and recorded, for the law makes him (the notary) the permanent custodian of his acts; and, on the notary ceasing to hold his office, the acts go into the possession of the keeper of notarial records.
The acts of 1855 are a revision of the prior-acts of the state; and the first one with reference to the subject-matter now under consideration is numbered 259, and is entitled, “An act relative to notaries in New Orleans.”The second act is numbered 261, p. 322, and is entitled, “An act relative to notaries public,” and in that act, § 12, it is made the duty-*286of notaries public in the state, without the limits of the city of New Orleans, to deposit their acts in the office of the parish recorder; and in Act No. 53 of 1864-1865, p. 144, § 14, it is made the duty of the recorder to indorse, on the back of each act transmitted to him, the time it was received by him, and to record the same without delay in the order in which they were received. “Such acts shall have effect against third persons only from the date of their being deposited in the office of the parish recorder.” The third is Act No. 274 of 1855, p. 335, and is entitled, “An act relative to registry,” and it applies to all the parishes in the state. In the first section reference is made to the parish recorder and to the register of conveyances, which clearly designates its general application. The fourth act is numbered 285, p. 345, and is entitled, “An act creating a register of conveyances for the parish of Orleans.” This act has reference alone to the city of New Orleans.
As an instance where the words “deposited” and “registered” are used to mean the same thing, reference is made to article 2262 of the Civil Code, which provides that:
“In the parish of Orleans, acts, whether they are passed before a notary public or otherwise, shall have no effect against third persons, but from the date of their being deposited in the office of the register of conveyances.”
Whereas section 9 of Act No. 285 of 1855, p. 346, from which article 2262 appears to have been taken, and is entitled, “An act creating a register of conveyances for the parish of Orleans,” says:
“That acts, whether they are passed before a notary public or otherwise, shall have no effect against third persons, but from their day of being registered.”
The word “registered,” as we have seen in the act of 1855, is made to read “deposited” in the Revised Civil Code of 1870; and the act of 1S55 is amended to that extent.
Article 2264, which is taken from Act No. 274 of 1855, p. 335, being, “An act relative to registry,” and applicable throughout the state, says that:
“No notarial act concerning immovable property shall have any effect against third persons, until the same shall have been deposited in the office of the parish recorder, or register of conveyances of the parish, where such immovable property is situated.”
Whereas in the original act the word “recorded” was used instead of the word “deposited” in article 2264; and the original act is thus amended.
Article 2266 is also taken from Act No. 274 of 1855, p. 335, excepting the last paragraph of said article. This paragraph closes the legislation of 1870 on the subject of registry; and, as we understand the language and the intention of the Legislature, it determines the time and occasion when all sales, contracts, and judgments affecting immovable property throughout the state shall affect third persons by providing:
“The recording shall have effect from the time when the act is deposited in the proper office, and indorsed by the proper officer.”
This seems to be a clear interpretation or definition by the Legislature itself. It is a recognition of what it says with reference to the parishes outside of Orleans in article 2254, and of what it says of the law in the parish of Orleans in article 2262. In article 2254 the Legislature says:
“Such acts shall have effect against third persons only from the date of their being deposited in the office of the parish recorders”—
thus limiting the effect of registry or deposit to the parishes outside of New Orleans. And in article 2262 it says the same thing with reference to the city of New Orleans, in the following language:
“In the parish of Orleans, acts, whether they are passed before a notary public or otherwise, shall have no effect against third persons, but from the date of their being deposited in the office of the register of conveyances.”
*288And then it says in article 2266:
“The recording shall have effect from the time when the act is deposited in the proper office, and indorsed by the proper officer (parish recorder or register of conveyances.)”
These views do not conflict with article 2259 which says that it will be sufficient to register a certificate of the notary who has passed the act in New Orleans.
The act of sale under consideration was deposited in the office of the register of conveyances in the parish of Orleans and indorsed by him. It was therefore registered in accordance with the law; and plaintiff is deemed to have notice of said registry.
The judgment appealed from is affirmed.
MONROE and PROVOSTY, JJ., dissent.